Name: Commission Regulation (EC) NoÃ 557/2005 of 11 April 2005 prohibiting fishing for Northern prawns by vessels flying the flag of a Member State other than Estonia, Latvia, Lithuania or Poland
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 13.4.2005 EN Official Journal of the European Union L 94/21 COMMISSION REGULATION (EC) No 557/2005 of 11 April 2005 prohibiting fishing for Northern prawns by vessels flying the flag of a Member State other than Estonia, Latvia, Lithuania or Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated fishing conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required, lays down quotas for Northern prawns for 2005 (2). (2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated. (3) According to the information sent to the Commission, catches of Northern prawns in the waters of the NAFO area 3L by vessels flying the flag of a Member State or registered in a Member State other than Estonia, Latvia, Lithuania or Poland have reached the quota for 2005. The Community has prohibited fishing for this stock from 24 February 2005. This date should be adopted in this Regulation also, HAS ADOPTED THIS REGULATION: Article 1 Catches of Northern prawns in the waters of NAFO area 3L by vessels flying the flag of a Member State or registered in a Member State other than Estonia, Latvia, Lithuania or Poland are deemed to have exhausted the quota for 2005. Fishing for Northern prawns in the waters of NAFO area 3L by vessels flying the flag of a Member State or registered in a Member State other than Estonia, Latvia, Lithuania or Poland is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 24 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2005. For the Commission JÃ ¶rgen HOLMQUIST Director-General for Fisheries and Maritime Affairs (1) OJ L 261, 20.10.1993, p. 1. Regulation last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1). (2) OJ L 12, 14.1.2005, p. 1.